ALTERNATIVE STRATEGIES GROUP, INC. ALTERNATIVE STRATEGIES BROKERAGE SERVICES, INC. Code of Ethics Policy on Personal Securities Transactions and Insider Trading Effective September 1, 2010 Alternative Strategies Group, Inc. (“ASGI”) and Alternative Strategies Brokerage Services, Inc.(“ASBSI”) are referred to as “we” or “us” or the “Covered Companies”throughout this Code. i ASGI and ASBSI – INTERNAL USE ONLY 1.Overview The Covered Companies and their personnel have a fiduciary obligation not to make, participate in, or engage in any act, practice or course of conduct that would, in any way, conflict with the interests of their clients, or breach any applicable federal or state securities laws.In addition, Covered Companies and their personnel have a fiduciary obligation to their clients to protect the confidentiality of all proprietary, sensitive or other confidential information communicated to them. This obligation encompasses: a) the duty at all times to place the interests of clients first; b) the duty to act at all times in the spirit of openness, integrity, honesty and trust; and c) the duty to ensure that all personal securities transactions be conducted in a manner consistent with the standards below. See the Definitions located in Appendix A for definitions of capitalized terms The Covered Companies are required to maintain a policy governing personal securities transactions and insider trading by their respective officers and employees.This Code of Ethics and Policy on Personal Securities Transactions and Insider Trading (the “Code”) has been adopted under Section 204A of the Investment Advisers Act of 1940, as amended (“the Advisers Act”), and Rule 204A-1 thereunder, in order to establish and enforce the Covered Companies’ policies and procedures governing the personal securities transactions of their respective officers and employees.The Covered Companies believe that the Code is reasonably designed to prevent the misuse of material, non-public information, and it outlines the policies and procedures for the activities referred to above. Section 17(j) of the Investment Company Act of 1940, as amended (the “Company Act”), and Rule 17j-1 thereunder, require that every investment adviser to a registered investment company adopt a written code of ethics.Because ASGI serves as an investment adviser to a registered investment company (“Registered Fund”), the Covered Companies have incorporated the requirements of Rule 17j-1 in this Code.The Registered Fund has adopted its own code of ethics pursuant to Rule 17j-1 and a copy is attached as Appendix D.Under Rule 17j-1, ASGI is required to provide a report to the Registered Fund’s Board of Trustees, at least annually, certifying that it has procedures in place reasonably designed to prevent access persons from violating the Code and describing issues arising under the Code, if any, and the sanction/response imposed. This Code outlines the policies and procedures team members must follow and the guidelines we use to govern their personal securities transactions and prevent insider trading.We monitor any activity that may be perceived as conflicting with the fiduciary responsibility we have to our clients. 1
